13‐160‐cv 
        Lieberman, et al. v. County of Monroe, et al. 
         
                                   UNITED STATES COURT OF APPEALS 
                                       FOR THE SECOND CIRCUIT 
                                                   
                                          SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 7th day of March, two thousand fourteen. 
                                          
        PRESENT:  RICHARD C. WESLEY, 
                     CHRISTOPHER F. DRONEY, 
                                                Circuit Judges 
                     RONNIE ABRAMS,* 
                                                District Judge.                            
        ______________________ 
         
        JOSH LIEBERMAN, MEGAN BARRETT,  
        CHRSTINE HERRICK, DAVE GREENLAWN, and 
        ALEXANDER TERRANCE,  
         
                                  Plaintiffs‐Appellants, 
         
                     ‐v.‐                                     No. 13‐160‐cv 
         
        CITY OF ROCHESTER, DAVID T. 
        MOORE, In his Official and Individual 
        Capacities, TORTORO, In his Official and 

        *
          The Honorable Judge Ronnie Abrams, of the United States District Court for the Southern District of New York,
        sitting by designation.


                                                                1
  Individual Capacities, SHAW, WARD, 
  MACFALL, In his Official and Individual 
  Capacities, YODICE,  
   
                           Defendants‐Appellants, 
   
  COUNTY OF MONROE, UNNAMED DEPUTY(S) 
  OF THE MONROE COUNTY SHERIFF’S  
  DEPARTMENT, PATRICK O’FLYNN, SHERIFF OF  
  THE MONROE COUNTY SHERIFF’S DEPARTMENT, 
  In his Individual and Official Capacities, 
                            
                           Defendants.         
  ______________________  
   
  FOR APPELLANTS:          Christina A. Agola, Christina Agola PLLC, Rochester, 
                           NY. 
   
  FOR APPELLEES:           Robert J. Bergin, Corporation Counsel; John M.  
                           Campolieto of counsel, Rochester, NY.  
   
         Appeal from the United States District Court for the Western District of 
  New York (David G. Larimer, Judge). 
   
         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
  ADJUDGED AND DECREED that the judgment is AFFIRMED.  
   
         Josh Lieberman, Megan Barrett, Christine Herrick, and Dave Greenlawn 

appeal from a April 29, 2011 Decision and Order of the United States District 

Court for the Western District of New York (David G. Larimer, Judge) granting a 

motion for judgment on the pleadings in favor of defendants and dismissing all 

of Plaintiffs‐Appellants’ claims, except for Alexander Terrance’s excessive force 



                                         2
claim against Officer MacFall.1  The remaining Plaintiffs appeal the district 

court’s judgment as to their claims alleging denial of equal protection,  excessive 

force, and municipal liability under 42 U.S.C. § 1983, as well as claims for assault 

and battery, and intentional and negligent infliction of emotional harm under 

New York State Law.  We assume the parties’ familiarity with the underlying 

facts, the procedural history, and the issues for review.   

         The complaint alleges that Plaintiffs were denied their right to equal 

protection on the basis of their actual or perceived sexual orientation and on the 

basis of their sex.  Additionally they allege that each Plaintiff was discriminated 

against as a “class of one.”  On appeal, Plaintiffs press only their “class of one” 

theory.  “Class‐of‐one plaintiffs must show an extremely high degree of 

similarity between themselves and the persons to whom they compare 

themselves.”  Ruston v. Town Bd. for Town of Skaneateles, 610 F.3d 55, 59 (2d Cir. 

2010) (internal citations and emendations omitted).  We have held that “to 

succeed on a class‐of‐one claim, a plaintiff must establish that (i) no rational 

person could regard the circumstances of the plaintiff to differ from those of a 

comparator to a degree that would justify the differential treatment on the basis 



1
 On December 10, 2012, Terrance stipulated to the dismissal of his claims; accordingly, he is no longer part of this
suit and the appeal may proceed.


                                                         3
of a legitimate government policy; and (ii) the similarity in circumstances and 

difference in treatment are sufficient to exclude the possibility that the 

defendants acted on the basis of a mistake.”  Id. at 59‐60.  Plaintiffs fail to identify 

any comparator that meets this high standard.  While the officers’ alleged words 

and conduct were less than exemplary, and, if true, would provide evidence of 

discriminatory intent, these words alone are insufficient to state an equal 

protection claim on a “class of one” theory. 

      On his excessive force claim under § 1983, Lieberman alleges that one 

officer “body slammed” him to the ground, handcuffed him, and put him in a 

police car.  Our analysis for excessive force claims is “one of objective 

reasonableness,” which “requires balancing the nature and quality of the 

intrusion on the plaintiff’s Fourth Amendment interests against the 

countervailing governmental interests at stake.”  Tracy v. Freshwater, 623 F.3d 90, 

96 (2d Cir. 2010); see also Graham v. Connor, 490 U.S. 386, 396 (1989).  Three 

considerations generally guide the Court’s assessment of this balance: “(1) the 

nature and severity of the crime leading to the arrest, (2) whether the suspect 

poses an immediate threat to the safety of the officer or others, and (3) whether 

the suspect was actively resisting arrest or attempting to evade arrest by flight.”  




                                           4
Tracy, 623 F.3d at 96.  Given the volatility of the situation into which the officers 

intervened, we conclude that the force allegedly used against Lieberman was 

reasonable, and thus Lieberman’s excessive force claim was correctly dismissed 

by the district court.  See Romano v. Howarth, 998 F.2d 101, 105 (2d Cir. 1993).  

      The district court also properly dismissed Plaintiffs’ Monell claim.  To 

prevail on this claim, Plaintiffs must establish that they suffered a constitutional 

violation and that the violation resulted from an identified municipal “policy,” 

“custom,” or “practice.”  Monell v. Depʹt of Soc. Servs., 436 U.S. 658, 691 (1978).   

Monell also recognizes liability where “a municipality’s failure to train its 

employees . . . amount[s] to deliberate indifference to the rights of persons with 

whom the untrained employees come into contact.”  Connick v. Thompson, 131 S. 

Ct. 1350, 1359 (2011) (internal quotation marks and alterations omitted).   

      Plaintiffs fail to establish that the individual defendants’ actions were the 

result of any policy or failure to train, or that any of the individual defendants 

exercised policymaking authority such that this single episode could possibly be 

attributed to the municipal authority.    




                                             5
      We have considered all of Plaintiffs’ remaining arguments and find them 

to be without merit.  For the reasons stated above, the judgment of the district 

court is AFFIRMED.  

                          
                                      FOR THE COURT: 
                                      Catherine O’Hagan Wolfe, Clerk 
 
                                        




                                           6